Citation Nr: 0508773	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  96-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for neurodermitis 
(also noted as pruritus), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased initial rating for irritable 
bowel syndrome (IBS) (previously characterized as chronic 
dyspepsia with lactose intolerance associated with 
neurodermatitis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION


The veteran served on active duty from October 1951 to 
September 1953.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the veteran presented testimony during 
appeal hearings at the RO before a hearing officer in June 
1996, as well as before the undersigned Acting Veterans Law 
Judge (VLJ) in August 2004.  Copies of the hearing 
transcripts issued following the hearings are of record.   

Lastly, the Board notes that, per an April 1998 VA 
examination report noting the veteran is unemployable and an 
August 2004 Deferred Rating Decision, the record raises the 
issue of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's neurodermitis does not more nearly 
approximate a disability characterized by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant (per the criteria 
for skin disorders effective prior to August 30, 2002).

3.  As of a January 17, 2003, VA examination report, although 
the veteran's neurodermitis has not been characterized by 
dermatitis or eczema that cover more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; the veteran's disability requires constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period (per the criteria for skin disorders effective August 
30, 2002).

4.  Prior to February 18, 1999, the veteran's IBS was not 
characterized by severe IBS with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

5.  As of February 18, 1999, the veteran's IBS has been rated 
as 30 percent disabling, which is the maximum schedular 
evaluation allowed for IBS.  His IBS is not shown to present 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a grant of a 60 percent rating, 
effective January 17, 2003, but not prior, for neurodermitis 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.118, Diagnostic Codes 
7806 (effective prior to August 30, 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (effective as 
of August 30, 2002).

2.  The criteria for a compensable initial rating for IBS, 
prior to February 18, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7319 (2004).

3.  A schedular evaluation in excess of 30 percent for IBS, 
as of February 18, 1999, is precluded by law.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.114, Diagnostic Code 7319 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The VCAA.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his claims for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004; 69 Fed. Reg. 59989 (2004).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via rating decisions dated March 1996, 
September 2000, and March 2004; statements of the case issued 
April 1996 and November 2000; multiple supplemental 
statements of the case issued from 1996 to the present; and 
RO letters issued in October 2003 and May 2004.  In addition, 
the October 2003 and May 2004 RO letters, along with a 
December 2003 supplemental statement of the case also 
provided the veteran with specific information concerning the 
VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decisions 
were made before May 2004, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims for 
increased ratings and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the 
informational letters, the statements of the case, and the 
supplemental statements of the case, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claims discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004; 69 Fed. Reg. 59989 (2004).

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice have been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
VAOPGCPREC 7-2004; 69 Fed. Reg. 59989 (2004).  

II.  The Applicable Law.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

III.  Increased Rating for Skin

In this case, in a November 1953 rating decision, the veteran 
was granted service connection and a non-compensable 
evaluation for neurodermatitis effective September 1953.  
Subsequently, in a March 1996 rating decision, the veteran's 
disability was increased to a 10 percent rating, under 
Diagnostic Code 7806, effective June 1995.  And, in an August 
1996 rating decision, the veteran's skin disability was again 
increased to 30 percent, under Diagnostic Code 7806, 
effective June 1995.  At present, the veteran is seeking an 
increased rating in excess of 30 percent.  The veteran's 
neurodermatitis is rated under Diagnostic Code 7806, which 
evaluates disabilities characterized by eczema.

At the time the veteran filed his claim, eczema was rated 
noncompensably disabling with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent was assigned if with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent was assigned if with 
exfoliation or itching constant, extensive lesions, or marked 
disfigurement.  And, a 50 percent rating was warranted if 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, DC 7806 (2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The 
veteran was notified of this regulatory change via a December 
2003 supplemental statement of the case.  Accordingly, the 
Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's skin disability.  VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg.  
33422(2000).

Under the revised criteria, Diagnostic Code 7806 provides a 
noncompensable rating if less than five percent of the entire 
body or less than five percent of exposed areas are affected, 
and no more than topical therapy has been required during the 
past 12- month period.  A 10 percent rating is assigned if at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  A 30 percent 
rating is warranted for dermatitis or eczema that cover 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six or more weeks during the past 12-month 
period.  And, a 60 percent rating is assigned for dermatitis 
or eczema that cover more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004)

With respect to the evidence of record, the evidence includes 
copious VA medical treatment records dated from 1961 to 2004, 
including recent treatment records from the Brooklyn and New 
York VA Medical Centers dated from 1987 to 2004.  These 
records describe the treatment the veteran has received over 
time for various health problems, including the service 
connected skin disability.  

A November 1995 VA examination report shows the veteran was 
diagnosed with pruritus with urticaria, and history 
suspicious for episodes of angioedema, actinic keratosis, and 
xerosis.

A July 1996 VA examination report describes tan macules 
scattered over the face, neck, back, upper chest, arms and 
legs.  The arms had diffused tan hyperpigmentation, the chest 
had poikiloderma, and the arms and legs had mild scaling.  In 
addition, the medial upper arms had multiple excoriations, 
and the mid right and left shins excoriations.  The veteran 
was diagnosed with chronic pruritus, history suspicious for 
episodes of urticaria and possibly angioedema, sun damaged 
skin, and xerosis.

An April 2000 statement from M. Hoffman, M.D., indicates the 
veteran was a patient since 1980 and  that he had ongoing 
eczema and neurosis.  Both conditions appeared to be service-
connected.  The statement also noted the veteran was being 
treated for gastritis.

A January 17, 2003 VA examination report indicates the 
veteran was on Triamcinolone Acetonide .1% topical (a 
corticosteroid cream), Synalar .01% topical (a corticosteroid 
cream), Eucerin cream topical and Hydroxyzine 25 milligrams 
for itching (oral).  The veteran used the medications daily, 
and he had exacerbations of the skin condition every two to 
three months.  His symptoms were mainly intractable pruritus 
involving the face, neck, shoulder, and trunk, but no 
systemic symptoms were associated.  The objective findings 
also included multiple small, scaly, and flat papules 
averaging three to four millimeters in size on the back, 
chest, abdomen, and lower legs.  There was residual 
excoriation noted primarily in the trunk, but no 
disfigurement, acne, chloracne, scarring alopecia, alopecia 
areata, or hyperhidrosis.  The veteran's diagnosis was 
chronic dermatitis, clinically compatible with chronic 
Grover's disease or Darier's disease.

An October 2003 VA examination report revealed scattered 
erythematous, slightly raised scaling one centimeter areas 
scattered on the legs anteriorly and laterally.  There were 
approximately six lesions on the right and three lesions of 
the left lower leg.  The anterior upper arms and nearby 
forearms revealed diffused erythema and scaling.  Also, there 
were scattered half centimeter areas of residual erythema 
without scale on the anterior abdomen.  The veteran also 
complained of pruritus of the ears, face and scalp without 
eruption and no lesions were noted at this time.  There was 
no disfigurement, acne, scarring alopecia, alopecia areata, 
or hyperhidrosis.  The examiner noted that, if one includes 
the pruritus on the face and scalp as part of the condition, 
even though no lesions were present, approximately 35 percent 
of the veteran's body area was affected.  If the face, scalp 
and ears were excluded as no clinical lesions were present, 
then 25 percent of the body area was affected.

A May 2004 VA examination report shows the veteran was 
treated with cortisone cream, Atarax, Lachydrin, Hydrophor, 
Sarna, and Fluocinonide solutions for the scalp.  He used 
them daily, three times a day.  His local systemic symptoms 
were pruritus of the scalp and face, with no malignant or 
benign neoplasm, or urticaria.  The extent of the disease 
included arms and abdomen with erythematous scaly patches, 
and legs with hypopigmented macules, with a total body area 
affected of 10 percent.  He also had no acne/chloracne, 
scarring alopecia, alopecia areata or hyperhidrosis.  The 
veteran was diagnosed with dermatitis.

Lastly, the Board notes that during the August 2004 appeals 
hearing, the veteran testified that he suffers from skin 
break-outs throughout the entire body, and that his condition 
has become so severe that doctors "[h]ave been looking at 
otometers and trying to see if it's gotten below the actual 
surface of the dermis. . ."  The veteran further testified 
that he has break-outs about four times per month, uses 
creams and ointments, and takes "Hydroxine" orally. 

Upon a review of the medical evidence of record, the Board 
finds that the evidence does not show that the veteran meets 
the requirements for the assignment of a disability 
evaluation in excess of 30 percent for the service-connected 
neurodermitis under the old criteria for eczema.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (effective prior to August 30, 
2002).  The evidence simply does not show that the veteran's 
neurodermitis more nearly approximate a disability 
characterized by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.

Evaluating the veteran's skin disability under the new 
criteria for eczema, as effective August 30, 2002, the Board 
finds that the veteran's neurodermitis has not been 
characterized by dermatitis or eczema that cover more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected.  However, the Board finds that, since the 
January 17, 2003, VA examination report to the present, the 
veteran has been treated on a daily basis with constant or 
near-constant systemic therapy such as corticosteroids like 
Triamcinolone Acetonide .1% topical (a corticosteroid cream) 
and Synalar .01% topical (a corticosteroid cream).  He 
continues to be treated with such medications per the May 
2003 VA examination report, including with Fluocinonide 
solutions for the scalp, also a corticosteroid.  Therefore, 
applying the benefit of the doubt rule, the Board finds that 
the evidence supports the grant of a 60 percent rating, 
effective January 17, 2003, but not prior, for neurodermitis 
under the new criteria for eczema. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective as of August 30, 2002).

In making its determination, the Board has considered 38 
U.S.C.A. § 5107(b). Section 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when 
the evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

IV.  Increased Rating for IBS.

In this case, a September 2000 rating decision granted the 
veteran service connection and a 0 percent rating for chronic 
dyspepsia with lactose intolerance, effective February 23, 
1998.  The veteran expressed disagreement with the initial 
rating assigned to this disability, and perfected his appeal 
regarding this issue.  Subsequently, in a March 2004 rating 
decision, the veteran was granted a 30 percent rating, the 
maximum evaluation allowed, for irritable bowel syndrome 
(IBS) (previously characterized as chronic dyspepsia with 
lactose intolerance associated with neurodermatitis) under 
Diagnostic Code 7319, effective February 18, 1999.

For the reasons set forth below, the Board finds that a 
schedular evaluation in excess of 30 percent for IBS, as of 
February 18, 1999, is precluded by law.  However, the 
question that remains is whether the evidence supports the 
grant of a compensable initial rating for IBS, prior to 
February 18, 1999.

The veteran's IBS is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2003).  The schedular criteria provide 
a noncompensable rating for mild irritable colon syndrome 
with disturbances of bowel function with occasional episodes 
of abdominal distress.  A 10 percent disability rating is 
assigned for moderate irritable colon syndrome with frequent 
episodes of bowel disturbances with abdominal distress.  
Finally, a 30 percent disability rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

As noted above, in a March 2004 rating decision, the veteran 
was granted a 30 percent rating, the maximum evaluation 
allowed, for irritable bowel syndrome (IBS) under Diagnostic 
Code 7319, effective February 18, 1999.  As 30 percent is the 
maximum rating available under this code, an increased 
schedular rating for IBS, effective February 18, 1999, is 
precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appeal is denied to this 
extent.

The Board now turns to whether the evidence supports the 
grant of a compensable initial rating for IBS, prior to 
February 18, 1999.  In this respect, the evidence includes 
copious VA medical treatment records dated from 1961 to 2004, 
including recent treatment records from the Brooklyn and New 
York VA Medical Centers dated from 1987 to 2004.  These 
records describe the treatment the veteran has received over 
time for various health problems, including the service 
connected IBS.

Additionally, April 1998 and June 1998 VA examination 
reports, although silent about the veteran's IBS, describe 
the treatment the veteran received and the status of the 
veteran's diagnosed generalized anxiety disorder, dysthymia, 
and personality disorder.

September 1998 VA medical notations indicate the veteran had 
abdominal bloating and cramping, and that he had symptoms 
suggestive of lactose intolerance.  No anemia was found at 
this time.  And, October 1998 VA medical notations show he 
was diagnosed with diverticulosis and lactose intolerance, 
which were expected to improve with compliance with the 
recommended change in diet and eating habits.  Tagamet and 
changed diet were the primary treatments at this time for the 
veteran's gastrointestinal problems. 
 
In sum, the Board finds that the, prior to February 18, 1999, 
the evidence simply does not show that the veteran's IBS was 
characterized by severe IBS with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  As such, the Board finds that the 
criteria for a compensable initial rating for IBS, prior to 
February 18, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7319 (2004).

In making its determination, the Board has considered 38 
U.S.C.A. § 5107(b). Section 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when 
the evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim. 
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, after reviewing the evidence 
of record, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable initial 
rating for IBS, prior to February 18, 1999. 


V.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) are warranted.  
In the instant case, however, there has been no showing that 
each of the veteran's service-connected disabilities, for 
each of the periods of time described above, alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.    

To the extent that the claimant may experience functional 
impairment due to the service-connected disabilities, the 
Board finds that such impairment is contemplated in the 
disability ratings assigned.  The Board also finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the issue of entitlement to a schedular 
evaluation in excess of 30 percent for IBS, as of February 
18, the Board has found that the disability is not eligible 
for the assignment of a higher rating on a schedular basis 
other than that indicated above.  In addition, with respect 
to the remaining issues, the applicable rating criteria 
contemplate higher ratings.  However, the Board has not found 
the disabilities under consideration to be of such severity 
as to warrant assignment of higher ratings on a schedular 
basis other than that indicated above.  Therefore, for the 
reasons discussed above, referral for consideration for 
extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).





	(CONTINUED ON NEXT PAGE)





ORDER

A 60 percent disability evaluation, effective January 17, 
2003, but not prior, for neurodermitis is granted, subject to 
the provisions governing the payment of monetary benefits.

A compensable initial disability evaluation for IBS, prior to 
February 18, 1999, is denied.

An initial disability evaluation in excess of 30 percent for 
IBS, as of February 18, 1999, is denied.


	                        
____________________________________________
	HARVEY ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


